SANDERS, Chief Justice.
Because of the exigencies of this case, requiring a prompt ruling by this Court under its supervisory jurisdiction, we hereby hand down the following decree;
The ruling of the Twenty-Ninth Judicial District Court for the Parish of St. Charles, suppressing as evidence at the trial certain gloves and the laboratory tests pertaining to said gloves, is hereby reversed and set aside.
It is further ordered, adjudged, and decreed that, subject to the other defense objections which may hereafter be interposed, the gloves and results of the laboratory tests are admissible in evidence, reserving to the trial judge the right, on a proper defense motion, to grant the defendant the opportunity to make an independent test of the gloves.
DIXON, J., dissents.